UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-1208


JOYCE SPAIN,

                  Plaintiff - Appellant,

            v.

VIRGINIA COMMONWEALTH UNIVERSITY; VIRGINIA DEPARTMENT OF LABOR
AND INDUSTRY,

                  Defendants – Appellees,

            and

VIRGINIA,

                  Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:09-cv-00266-REP)


Submitted:    April 29, 2010                  Decided:   May 4, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joyce Spain, Appellant Pro Se.     Sydney Edmund Rab, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Joyce Spain appeals the district court’s order denying

her Motion to Extend the Time to File Appeal.                We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.               Spain v. VCU, No.

3:09-cv-00266-REP (E.D. Va. Jan. 19, 2010).                 We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2